  Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 1 of 6                                      PageID #: 103



                                                                             u.c_o:~,TiUCT CCl!'H
                               UNITED STATES DISTRICT CO-e~.ff:1f.T CF M!\l.,.:
                                       DISTRICT OF MAINE      r ., ;·1u:.,;;J
                                                         1:~CE l\' ED & FiLCD
U.S. Bank Trust, N.A, as Trustee for LSF9          )
Master Participation Trust                         )
                                                   )
                                                   )
               Plaintiff                           )        L...Pu ry CLEitr\
                                                                )
                  vs.                                           )
                                                                }
Shannon R. Moore a/k/a Shannon                                  )        RE:
Slaughter                                                       )        69 Veranda Street, Portland, ME 04103
                                                                )
                  Defendant                                     )
                                                                )
Steve Thomes                                                    )
                                                                )
                  Party -In-Interest                            )
                                                                )

                SHANNON R. MOOORE ANSWER TO COMPLAINT FOR FORECLSOURE

         NOW COMES the Defendant, Shannon R. Moore (hereinafter referred to as "Ms. Moore'), by and

through herself, Pro Se, and responds to the Plaintiffs Complaint for Foreclosure ("Complaint') as follows:


         1.   Ms. Moore admits she resides in the State of Maine. Ms. Moore is without knowledge of information

sufficient to form a belief as to the truth of the remaining allegations contained in paragraph 1 of Plaintiffs

Complaint and therefore denies the same.

         2.   Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

rallegations contained in paragraph 2 of Plaintiffs Complaint and therefore denies the same.

         3.   Ms. Moore admits the allegations contained in paragraph 3 of Plaintiff's Complaint.

         4.   Ms. Moore is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 4 of Plaintiffs Complaint and therefore denies the same.

         5.   Ms. Moore admits the allegations contained in paragraph 5 of Plaintiffs Complaint.

         6.   Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 6 of Plaintiffs Complaint and therefore denies the same.

         7.   Ms. Moore admits the allegations contained in paragraph 7 of Plaintiffs Complaint.

         8.   Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 8 of Plaintiffs Complaint and therefore denies the same.
  Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 2 of 6                                  PageID #: 104




        9.   Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 9 of Plaintiffs Complaint and therefore denies the same.

        10. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 10 of Plaintiffs Complaint and therefore denies the same.

        11. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 11 of Plaintiffs Complaint and therefore denies the same.

        12. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in parngraph 12 of Plaintiffs Complaint and therefore denies the same.

        13. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 13 of Plaintiffs Complaint and therefore denies the same.

        14. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 14 of Plaintiffs Complaint and therefore denies the same.

        15. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 15 of Plaintiffs Complaint and therefore denies the same.

        16. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in parngraph 16 of Plaintiffs Complaint and therefore denies the same.

        17. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 17 of Plaintifrs Complaint and therefore denies the same.

        18. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 18 of Plaintiffs Complaint and therefore denies the same.

        19. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 19 of Plaintiffs Complaint and therefore denies the same.

        20. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in parngraph 20 of Plaintiffs Complaint and therefore denies the same.

        21. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 21 of Plaintiffs Complaint and therefore denies the same.

        22. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the
  Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 3 of 6                                      PageID #: 105




allegations contained in paragraph 22 of Plaintiffs Complaint and therefore denies the same.

          23. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 23 of Plaintiffs Complaint and therefore denies the same.

          24. Ms. Moore admits the allegations contained in paragraph 24 of Plaintiff's Complaint.

          25. Ms. Moore repeats and reaffirms the responses contained in the foregoing paragraphs as is fully set

forth herein.

          26. Ms. Moore admits the allegations contained in paragraph 26 of Plaintiffs Complaint.

          27. is without knowledge of infonnation sufficient to form a belief as to the truth of the

allegations contained in paragraph 27 of Plaintiffs Complaint and therefore denies the same.

          28. Ms. Moore is without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 28 of Plaintiffs Complaint and therefore denies the same.

          29. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 29 of Plaintiffs Complaint and denies the same.

          30. Ms. Moore is without knowledge of infoanation sufficient to form a belief as to the truth of the

allegations contained in paragraph 30 of Plaintiffs Complaint and therefore denies the same.

          3 t. Ms. Moore admits the allegations contained in paragraph 3 t of Plaintiffs Complaint..

          32. The statement contained in paragraph 32 of Plaintiffs Complaint is not a factual allegation and

therefore no response is required. To the extent a response is required, Ms. Moore is without knowledge of

information sufficient to form a belief as to the truth of the allegations contained in paragraph 32 of Plaintiffs

Complaint and therefore denies the same.

          33. Ms. Moore denies the allegations contained in paragraph 33 of Plaintiff's Complaint.

          34. Ms. Moore admits she is not in the militaty. Ms. Moore is without knowledge of information

sufficient to form a belief as to the truth of the allegations contained in paragraph 34 of Plaintiff's Complaint and

therefore denies the same.

          35 Ms. Moore repeats and reaffirms the responses contained in the foregoing paragraphs as if fully set

herein.

          36. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the
   Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 4 of 6                                     PageID #: 106




Remaining allegations contained in paragraph 36 of Plaintift"s Complaint and denies the same.

          37. The statement contained in paragraph 37 of Plaintift"s Complaint is not a factual allegation and

therefore no response is required. To the extent a response is required, Ms. Moore is without knowledge of

information sufficient to form a belief as to the truth of the allegations contained in paragraph 37 of Plaintift"s

Complaint and therefore denies the same.

          38. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 38 of Plaintiffs Complaint and denies the same.

          39. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 39 of Plaintiffs Complaint and denies the same.

          40. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 40 of Plaintift"s Complaint and denies the same.

          41. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 4 t of Plaintift"s Complaint and denies the same.

          42. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 42 of Plaintift"s Complaint and denies the same.

          43. The statement contained in paragraph 43 of Plaintift"s Complaint is not a factual allegation and

therefore no response is required. To the extent a response is required, Ms. Moore is without knowledge of

information sufficient to form a belief as to the truth of the allegations contained in paragraph 37 of Plaintiffs

Complaint and therefore denies the same.

          44. Ms. Moore repeats and reaffirms the responses contained in the foregoing paragraphs as if fully set

herein.
          45. Ms. Moore without knowledge ofinformation sufficient to form a belief as to the truth of the

allegations contained in paragraph 45 of Plaintift"s Complaint and denies the same.

          46. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 46 of Plaintift"s Complaint and denies the same.

          47. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 47 of Plaintiffs Complaint and denies the same.
  Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 5 of 6                                     PageID #: 107




          48. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 48 of Plaintiffs Complaint and denies the same.

          49. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 49 of Plaintiffs Complaint and denies the same.

          50. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 50 of Plaintiffs Complaint and denies the same.

          51. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 51 of Plaintiffs Complaint and denies the same.

          52. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 52 of Plaintiffs Complaint and denies the same.

          53. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

allegations contained in paragraph 53 of Plaintiffs Complaint and denies the same.

          54. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 54 of Plaintiffs Complaint and denies the same.

          55. Ms. Moore denies allegations contained in paragraph 55 of Plaintiffs Complaint.

          56. Ms. Moore repeats and reaffirms the responses contained in the foregoing paragraphs as if fully set

herein.

          57. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 57 of Plaintiff's Complaint and denies the same.

          58. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragnph 58 of Plaintiff's Complaint and denies the same.

          59. The statement contained in paragraph 59 of Plaintiffs Complaint is not a factual allegation and

therefore no response is required. To the extent a response is required, Ms. Moore is without knowledge of

information sufficient to form a belief as to the truth of the allegations contained in paragraph 59 of Plaintiffs

Complaint and therefore denies the same.

          60. The statement contained in paragraph 60 of Plaintiff's Complaint is not a factual allegation and

therefore no response is required. To the extent a response is required, Ms. Moore is without knowledge of
  Case 2:19-cv-00157-JAW Document 8 Filed 05/01/19 Page 6 of 6                                                       PageID #: 108




information sufficient to form a belief as to the truth of the allegations contained in paragraph 60 of Plaintiff's

Complaint and therefore denies the same.

          61. Ms. Moore repeats and reaffirms the responses contained in the foregoing paragraphs as if fully set

herein.

          62. Ms. Moore without knowledge of information sufficient to form a belief as to. the truth of the

Remaining allegations contained in paragraph 62 of Plaintiff's Complaint and denies the same.

          63. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 63 of Plaintiff's Complaint and denies the same.

          64. Ms. Moore without knowledge of information sufficient to form a belief as to the truth of the

Remaining allegations contained in paragraph 64 of Plaintiff's Complaint and denies the same.

          65. Ms. Moore denies allegations contained in paragraph 65 of Plaintiff's Complaint.



WHEREFORE, Ms. Moore respectfully requests a Settlement Conference with Plaintiff's Representatives to

discuss and negotiate potential settlement options.

                                                                Respectfully submitted.

                                                                Shannon R Moore, Pro Se

                                                                69 Veranda St, Portland, ME 04103

                                                                By herself, hand delivered to Clerk of Court on

                                                                Dated:        5 / f / !°J
                                                               Copy to:
                                                               John A. Doo nan, Esq.
                                                               Reneau J. Lonngoria, Esq.
                                                               Doonan, Grave & Longoria, LLC
                                                               100 Cummings Center, Suite 225 D
                                                                                                      I .
                                                                Beverly, MA 01915 /
                                                                Date of mailing: ~ / f
                                                                Date of emailing w receipt:
                                                                                                        19            t
                                                                                                               <5} I _/ 't
                                                                                                                          t
                                                                Copy to:
                                                                Steve Thomes
                                                                85 Oakhurst Rd
                                                                Cape Elizabeth, ME
                                                                Date of mailing: .....1o,:;.;......:...,t--:'"""""-=f-
                                                                Date of emailing w receipt:                           /   I 'J
